Case: 3:20-cv-00383-MJN-MRM Doc #: 15 Filed: 01/06/21 Page: 1 of 2 PAGEID #: 81




                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION AT DAYTON

DEANDRE D. DIXON,

        Petitioner,                                      Case No. 3:20-cv-383

vs.

CHAE HARRIS, Warden,                                     District Judge Michael J. Newman
Lebanon Correctional Institution,                        Magistrate Judge Michael R. Merz

      Respondent.
______________________________________________________________________________

 ORDER AND ENTRY: (1) ADOPTING THE REPORTS AND RECOMMENDATIONS
 OF THE UNITED STATES MAGISTRATE JUDGE (DOCS. 3, 10); (2) OVERRULING
    PETITIONER’S OBJECTIONS (DOCS. 7, 13); (3) DISMISSING PETITIONER’S
         PETITION WITH PREJUDICE; (4) DENYING A CERTIFICATE OF
       APPEALABILITY; (5) CERTIFYING THAT ANY APPEAL WOULD BE
 OBJECTIVELY FRIVOLOUS AND FINDING THAT IN FORMA PAUPERIS STATUS
      SHOULD BE DENIED ON APPEAL; AND (6) TERMINATING THIS CASE
______________________________________________________________________________

        This civil case is before the Court on the Report and Recommendations (doc. 3) and

Supplemental Report and Recommendations (doc. 10) issued by United States Magistrate Judge

Michael R. Merz (hereinafter referred to jointly as “Reports and Recommendations”), to whom

this case was referred pursuant to 28 U.S.C. § 636(b). Pro se Petitioner filed objections to both

Reports and Recommendations. Docs. 7, 13.1 As required by 28 U.S.C. § 636(b) and Fed. R. Civ.

P. 72(b), the Court has reviewed the comprehensive findings of the Magistrate Judge and

considered de novo all filings in this matter, including Petitioner’s objections.




        1
          Judge Merz issued an Order striking Petitioner’s objections to the Supplemental Report and
Recommendations on the basis that the objections were not timely filed. Doc. 14. The undersigned
nevertheless reviewed Petitioner’s objections and finds that they are without substantive merit even if not
stricken on procedural grounds.
Case: 3:20-cv-00383-MJN-MRM Doc #: 15 Filed: 01/06/21 Page: 2 of 2 PAGEID #: 82




        Upon careful de novo consideration of the foregoing, the Court determines that the Report

and Recommendations (docs. 3,10) should be adopted and that Petitioner’s objections (docs. 7,

13) should be overruled. Accordingly, the Court: (1) ADOPTS the Reports and Recommendations

of the Magistrate Judge (docs. 3, 10) in their entirety; (2) OVERRULES Petitioner’s objections

(docs. 7, 13); (3) DISMISSES that Petitioner’s petition (doc. 1) WITH PREJUDICE; (4)

DENIES Petitioner a certificate of appealability; (5) CERTIFIES that any appeal would be

objectively frivolous and that Petitioner should be denied in forma pauperis on appeal; and (6)

TERMINATES this case on the Court’s docket.

        IT IS SO ORDERED.



Date:   January 6, 2021                             s/ Michael J. Newman
                                                    Michael J. Newman
                                                    United States District Judge




                                                2
